        Case 3:18-cv-02621-WHO Document 47 Filed 11/28/18 Page 1 of 1




                          UNITED STATES DISTRICT COURT

                       NORTHERN DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES

 Date: November 28, 2018        Time: 15 minutes            Judge: WILLIAM H. ORRICK
                                2:39 p.m. to 2:54 p.m.
 Case No.: 18-cv-02621-WHO      Case Name: Finjan, Inc. v. Check Point Software
                                Technologies, Inc.


Attorney for Plaintiff: Austin Manes
Attorney for Defendant: Evan D. Brewer and Clement Roberts

 Deputy Clerk: Jean Davis                          Court Reporter: JoAnn Bryce


                                     PROCEEDINGS

Counsel appear for hearing on motion to impute service. Argument of counsel heard; motion
taken under submission. The Court is inclined to grant the motion. Order to follow.
